Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
After a search of his cube divulged a vial of prescription medication that had exceeded its expiration date, as well as three unidentified tablets that had been secreted in a container of dental floss, petitioner was found guilty of violating the prison disciplinary rule that prohibits possession of unauthorized medication. Substantial evidence supports the determination of petitioner’s guilt. The misbehavior report, standing alone, is sufficiently detailed and probative to constitute substantial evidence (see, Matter of Foster v Coughlin, 76 NY2d 964, 966). Additionally, petitioner admitted in his testimony before the Hearing Officer that the unauthorized medications in question were his. Petitioner’s remaining contentions have been examined and found to be either without merit or unpreserved for our review.
Crew III, J. P., White, Yesawich Jr., Peters and Carpinello, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.